Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “306” has been used to designate both holes and the drill.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 812b, 904, 907, 908, 1006b, 1207, 1208, 1209, 1210, 1211, and 1504.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the applicant claims “designing a guide appliance…the guide appliance comprising a base frame and a superstructure including a transfer 
Further the applicant claims “installing at least one implant at the surgical site” and further claims “engaging an implant component with at least one implant at a first end”. It is unclear if the first end is engaged with the at least one implant that has been installed in the previous step or a different at least one implant. For examination purposes, the limitation is being interpreted as the previously claimed installed at least one implant, however, the applicant should amend the claim to clarify. 
The applicant further claims “attaching the guide appliance with transfer appliance”, it is unclear if the applicant is trying to claim the transfer appliance with the fixed at least one implant component or a different transfer appliance. For examination purposes, the limitation is being interpreted as the previously claimed transfer appliance with the at least one fixed implant component, however, the applicant should amend the claim to clarify.   
The applicant further claims “recording the position and orientation of an installed implant on the dental model”, however, it is unclear how this step is performed. For examination purposes, the limitation is being interpreted as implant component fixed on the transfer appliance records the position of the installed at least one implant, however, the applicant should amend the claim to clarify how the position and orientation is recorded on the model. 
With respect to claim 10, the applicant claims “including applying the guide appliance by using at least one of simulated dental prosthesis…indexed to the base frame”. It is unclear what the applicant is trying to claim with respect to applying the guide appliance and it being indexed to the base frame since the base frame as claimed is part of the guide appliance as discussed in detail above. The applicant should amend the claims to clarify what is being claimed.  
With respect to claim 11, the applicant further claims “drilling at least one osteotomy for placement of an implant” however, it is unclear if the implant is the at least one implant installed in claim 8 or a different implant. For examination purposes, the limitation is being interpreted as the installed at least one implant of claim 8. It is further unclear how the claims surgical guide is attached to the base frame with respect to the claimed superstructure including a transfer appliance.  As discussed above with respect to claim 8, the claimed limitations with respect to “the guide appliance” are unclear if only the base is being claimed or both elements, such as the base and superstructure including the transfer appliance”. The applicant should amend the claims to clarify what structures are being applied, installed and used in combination together and what elements are removed in order to accepting other elements.     
Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claimed method comprising designing a guide appliance on the digital preoperative dental model, the guide appliance comprising a base frame and a superstructure inducing a transfer appliance indexed to the base, while the guide appliance with the at least one transfer appliance is applied on the oral structure, selectively engaging an implant component with at least one implant at a first end and the at least one transfer appliance at an opposing second end, fixing the second end of the implant component with respect to the at least one transfer appliance while the first end is engaging the at least one implant, removing the guide appliance with the fixed implant component from engagement with the at least one implant after said fixing, and attaching the guide appliance with transfer appliance onto the physical preoperative dental model and recording the position and orientation of the at least one installed implant on the dental model in combination with the other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Schmitt has been cited to teach implants installed in a patients mouth and the position is transferred to a model (see figs. 11-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.